       Case 5:17-cv-00561-BKS-ATB Document 53 Filed 01/16/19 Page 1 of 4



 UNITED STATES DISTRICT COURT
 FOR THE NORTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------
 R. ALEXANDER ACOSTA, Secretary of Labor, United :
 States Department of Labor,
                                                                      :
                                 Plaintiff,
                         v.                                           :

 LIBERTY GAS STATION AND CONVENIENCE                                    : No. 17-CV-00561-BKS-ATB
 STORE, LLC, LIBERTY PIZZA & CONVENIENCE,
 INC., and HUSEYIN TURAN, Individually,                                 :

                                 Defendants.                            :
 --------------------------------------------------------------------

     THE SECRETARY’S REPLY MEMORANDUM OF LAW IN SUPPORT OF HIS
                 MOTION FOR SPOLIATION SANCTIONS

        Plaintiff, R. ALEXANDER ACOSTA, Secretary of Labor, United States Department of

Labor (the “Secretary”) hereby submits this reply memorandum of law in support of his Motion

for Spoliation Sanctions (ECF No. 41). For the reasons below and as set forth in the Secretary’s

Memorandum of Law in Support of His Motion for Spoliation Sanctions (ECF No. 41-1), this

Court must grant the Secretary’s Motion and sanction all three defendants, Liberty Pizza &

Convenience, Inc. (“Liberty Pizza Jamesville”), Liberty Gas and Convenience Store, LLC

(“Liberty Gas North Syracuse”) and Huseyin Turan (“Turan”) for their egregious and prejudicial

conduct.

        Defendant Liberty Pizza Jamesville did not file a response in opposition to the Secretary’s

Motion. The response was filed only on behalf of defendants Liberty Gas North Syracuse and

Huseyin Turan.        See Defs.’ Mem., ECF No. 52-1. Accordingly, the Secretary’s Motion is

unopposed by Liberty Pizza Jamesville.
       Case 5:17-cv-00561-BKS-ATB Document 53 Filed 01/16/19 Page 2 of 4



                                         ARGUMENT

       The arguments asserted by Liberty Gas North Syracuse and Turan in their response to the

Secretary’s Motion are without any meaningful legal or factual support. 1 They appear to argue in

their response that they did not destroy records and that the records “may exist.” Defs.’ Mem. at

3. Yet, defendants’ own admissions show otherwise. Defendants do not dispute their deposition

testimony that, as recently as March 2018 and June 2018—well after this action was filed in May

2017—up to three years of daily time records existed. 2 See Pl.’s Mem. at 3-4, ECF No. 41-1. Nor

do they dispute that, after the depositions, defense counsel told the Secretary and represented to

the Court that they do not have the requested daily time records in their custody, control, or

possession. See id. at 4-5.

       Contrary to defendants’ argument, the Court does not have to make a “leap of faith” to

conclude that defendants destroyed the relevant daily time records given the undisputed facts.

Only a few months ago, defendants had the records but never produced them. Now, defendants

say they do not have them. See id. at 3-7. Without any evidence or credible explanation 3 for what



1
 As to defendants’ claim that the Secretary does not have a procedural basis for his Motion for
Spoliation Sanctions, defendants ignore well-established case law in the Second Circuit, which
holds that district courts have the authority to “impose sanctions on a party for misconduct in
discovery under its inherent power to manage its own affairs,” even absent a discovery order.
Residential Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 106-07 (2d Cir. 2002); see also
Essenter v. Cumberland Farms, Inc., No. 1:09-CV-0539 (LEK/DRH), 2011 WL 124505, at *3
(N.D.N.Y. Jan. 14, 2011) (“A court has authority to impose sanctions in response to spoliation of
evidence.”).
2
 Notwithstanding defendants’ interpretation of one line of manager Victoria Konunchuk’s
deposition, she admitted that there was probably more than one year of punch cards at Liberty
Gas North Syracuse and two to three years of daily time records at Liberty Pizza Jamesville. See
Pl.’s Mem. at 3-4; Konunchuk Dep. 107:5-20, 108:4-14.
3
  Defendants appear to argue that the explanation for three years of “missing” timecards is that
the Secretary is already in possession of them. Defs.’ Mem. at 3. Defendants’ argument is
nonsensical. The Secretary has made abundantly clear in his Motion that the few time cards that
were submitted to the Court were not produced by defendants prior to or during litigation. Pl.’s
                                                2
      Case 5:17-cv-00561-BKS-ATB Document 53 Filed 01/16/19 Page 3 of 4



happened to these critical documents, there is only one logical and rational conclusion: defendants

destroyed the daily time records. Even assuming arguendo that defendants did not destroy the

daily time records, defendants’ failure to preserve and produce responsive and relevant evidence

that is now “missing” is gross negligence and indifference to their discovery obligations. See

Residential Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 108 (2d Cir. 2002) (holding that

district courts have broad discretion to sanction a party when it breaches a discovery obligation,

including the non-production of evidence).

       Notably, defendants also do not dispute the glaring inconsistencies between the few time

cards that the Secretary independently obtained prior to litigation and the weekly pay records

produced by defendants. See Pl.’s Mem. at 7-12. They merely assert that the issue is whether

defendants destroyed documents, “not the ‘falsity’ of the records,” Defs.’ Mem. at 2. The

significant contradictions, however, clearly demonstrate not only the relevance of the destroyed

daily time cards but the prejudicial impact the destruction has on the Secretary’s claims; indeed,

the destroyed time records would have likely shown that the hours worked on defendants’ weekly

pay records are inaccurate, at best, and falsified, at worst. Accordingly, defendants’ egregious

conduct is clearly prejudicial to the Secretary and precluding defendants from introducing their

weekly pay records is an appropriate sanction, along with providing an adverse inference

instruction to a jury to restore the Secretary to the position he would have held if defendants had

not destroyed the daily time records. See Pl.’s Mem. at 12-15.




Mem. at 2, 8, 10. If the Secretary were in possession of defendants’ daily time records from
2014 and thereafter, the Secretary would not have brought the underlying motion.

                                                3
      Case 5:17-cv-00561-BKS-ATB Document 53 Filed 01/16/19 Page 4 of 4



                                        CONCLUSION

       For the reasons set forth above and in the Secretary’s opening brief, this Court must grant

the Secretary’s Motion for Spoliation Sanctions.

DATED:        January 16, 2019
              New York, New York
                                                   KATE S. O’SCANNLAIN
                                                   Solicitor of Labor

                                                   JEFFREY S. ROGOFF
                                                   Regional Solicitor

                                                   /s/ Amy Tai
                                                   ALEXANDER M. KONDO
                                                   Bar No. 5221932
                                                   AMY TAI
                                                   Bar No. 4722625
                                                   Trial Attorneys

                                                   U.S. Department of Labor
                                                   Office of the Solicitor
                                                   201 Varick Street, Room 983
                                                   New York, NY 10014
                                                   Tel: 646.264.3652 / 3653
                                                   Fax: 646.264.3660
                                                   Kondo.alexander.m@dol.gov
                                                   Tai.amy@dol.gov
                                                   NY-SOL-ECF@dol.gov

                                                   Attorneys for Plaintiff Secretary of
                                                   Labor R. Alexander Acosta




                                                4
